DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0221904 to Yoshino et al., in view of U.S. Patent No. 8,442,686 to Saito et al. and an article “Robotics Technology – Arms” previously cited and found at http://www.electronicsteacher.com/robotics/robotics-technology/arms.php.
Claim 1: Yoshino discloses a robot 40a (FIG. 7A) comprising:
base having a flat installation surface member (flat bottom surface of the base) that is installed on an installation target surface (a floor) and an elongated columnar member 40B that extends upward from the installation surface member;
a first arm 41, one end of which is attached to the columnar member 40B (i.e., not to a turning part as recited in amended Claim 1) so as to be rotatable about a first horizontal axis A41 located above the elongated columnar member of the base and that has a motion range below the first horizontal axis A41 (based on ranges of motion shown in the FIGS. 4-6 embodiments/perspectives, which appear to illustrate first arms which are able to rotate to positions analogous to the claimed “motion range,” the Office finds that it would have been obvious to those having ordinary skill in the art that the FIG. 7A/7B embodiment satisfies the claimed “motion range”); and
a second arm 42 that is attached to another end of the first arm 41 so as to be rotatable about a second horizontal axis A42 parallel to the first horizontal axis A41.

Yoshino does not disclose a turning part that is provided on top of the elongated columnar member 40B so as to be rotatable about a vertical axis, or
wherein the robot 40a is configured to fold the first arm 41 and the second arm 42 such that the first arm 41 and the columnar member fall inside a conical space in which an installation surface of the base serves as a bottom, and an intersection point of a vertical line passing through a center of the installation surface and a horizontal plane including the first horizontal axis A41 serves as a vertex, and wherein a position of a center of gravity of the robot is disposed in the conical space, and


The Office turns to Saito, which teaches an articulated arm robot (see, e.g., FIG. 1) with several degrees of freedom.  For example, Saito teaches an elongated columnar member 6 which translates vertically up and down, and a turning part 1 provided on top of the elongated columnar member so as to be rotatable about a vertical axis.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Yoshino such that it includes a columnar member similar to the columnar member 6 of Saito and a turning part similar to the turning part 1 of Saito, in order to increase the robot’s versatility by adding additional degrees of freedom (this rationale is supported by the “Robotics Technology – Arms” article cited above.  For example, the article mentions that the “jointed-arm robot [which] has six degrees of freedom” – which has more degrees of freedom than a “simple robot arm with 3 degrees of freedom” – enable[s] it to perform jobs that require versatility and dexterity”).  According to this proposed construction, and as shown in the annotated FIG. below, the turning point incorporated into the robot 40a shown in FIGS. 7A/7B of Yoshino would be provided such that the degree of freedom allowing rotation about a vertical axis is below horizontal axis A41.  Further, according to the proposed modification, the first and second arms of Yoshino would be attached to element 11 of Saito, such that the axis A41 of Yoshino is aligned with axis L2 of Saito.  As modified, the robot disclosed by Yoshino in view of Saito is configured to fold the first arm 41 and the second arm 42 such that the first arm 41 and the columnar member fall inside a conical space in which an installation surface of the base serves 
wherein the first arm 41 is located along a side of the conical space when viewed along the first horizontal axis A41, wherein the conical space is bounded by the first arm 41 (Yoshino, as modified above by Saito, is understood to be capable of satisfying these limitations).  For example, FIGS. 7C and 7E of Yoshino illustrate how the first and second arms 41, 42 can be folded.  It would have been obvious to those having ordinary skill in the art that the second arm 42 can be folded to be substantially overlapped with the first arm 41 such that the arms fit in a conical space (i.e., first arm 41 can be rotated downwardly such that it extends toward a side of the base, and the second arm 42 can be rotated such that it is substantially overlapped with the first arm 41).  As a result, the center of gravity of the robot would naturally be disposed in the conical space, because the conical space is bounded by the first and second arms.

    PNG
    media_image1.png
    628
    507
    media_image1.png
    Greyscale


Claim 2: Yoshino, as modified by Saito in the rejection of Claim 1 above, discloses the robot 40a according to claim 1, wherein the elongated columnar member (taught by Saito) is extendable in a vertical direction.
Claim 5: Yoshino, as modified by Saito in the rejection of Claim 1 above, discloses the robot 40a according to claim 1, wherein the first arm 41 and the second arm 42 can be folded into 
Claim 7: A robot 40a (FIG. 7A) comprising:
a base that is provided with a flat installation surface member that is installed on an installation target surface (a floor) and an elongated columnar member 40B that extends upward from the installation surface member;
a first arm 41, one end of which is attached to the columnar member 40B (i.e., not to the turning part as recited in Claim 7) so as to be rotatable about a first horizontal axis A41 located above the elongated columnar member 40B of the base and that has a motion range below the first horizontal axis A41 (based on ranges of motion shown in the FIGS. 4-6 embodiments/perspectives, which appear to illustrate first arms which are able to rotate to positions analogous to the claimed “motion range,” the Office finds that it would have been obvious to those having ordinary skill in the art that the FIG. 7A/7B embodiment satisfies the claimed “motion range”);
a second arm 42 that is attached to another end of the first arm 41 so as to be rotatable about a second horizontal axis A42 parallel to the first horizontal axis A41; and
a wrist 45 that is attached to the second arm 13 and that is movable around three axes A43, A44, A45.
Yoshino does not disclose a turning part that is provided on top of the elongated columnar member 40B so as to be rotatable about a vertical axis, or
wherein the robot 40a is configured to fold the first arm 41 and the second arm 42 such that the first arm 41 and the columnar member 40B fall inside a conical space in which an installation surface of the base serves as a bottom, and an intersection point of a vertical line passing through 
wherein the first arm 41 is located along a side of the conical space when viewed along the first horizontal axis A41, wherein the conical space is bounded by the first arm 41.

The Office turns to Saito, which teaches an articulated arm robot with several degrees of freedom.  For example, Saito teaches an elongated columnar member 6 which translates vertically up and down, and a turning part 1 provided on top of the elongated columnar member so as to be rotatable about a vertical axis.

The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Yoshino such that it includes a columnar member similar to the columnar member 6 of Saito and a turning part similar to the turning part 1 of Saito, in order to increase the robot’s versatility by adding additional degrees of freedom (this rationale is supported by the “Robotics Technology – Arms” article cited above.  For example, the article mentions that the “jointed-arm robot [which] has six degrees of freedom” – which has more degrees of freedom than a “simple robot arm with 3 degrees of freedom” – enable[s] it to perform jobs that require versatility and dexterity”).  According to this proposed construction, and as shown in the annotated FIG. above, the turning point incorporated into the robot 40a shown in FIGS. 7A/7B of Yoshino would be provided such that the degree of freedom allowing rotation about a vertical axis is below horizontal axis A41.  Further, according to the proposed modification, the first and second arms of Yoshino would be attached to element 11 of Saito, such that the axis A41 of Yoshino is aligned with axis L2 of Saito.  As modified, the robot disclosed by Yoshino in view of Saito is configured to fold the first arm 41 and the second arm 42 such that the first arm 41 and the columnar member fall inside a conical space in which an installation surface of the base serves as a bottom, and an intersection point of a vertical line passing through a center of the installation surface and a horizontal plane including the first horizontal axis A41 serves as a vertex, and
Yoshino, as modified above by Saito, is understood to be capable of satisfying these limitations).  For example, FIGS. 7C and 7E of Yoshino illustrate how the first and second arms 41, 42 can be folded.  It would have been obvious to those having ordinary skill in the art that the second arm 42 can be folded to be substantially overlapped with the first arm 41 such that the arms fit in a conical space (i.e., first arm 41 can be rotated downwardly such that it extends toward a side of the base, and the second arm 42 can be rotated such that it is substantially overlapped with the first arm 41).  As a result, the center of gravity of the robot would naturally be disposed in the conical space, because the conical space is bounded by the first and second arms.
Claim 8: Yoshino, as modified by Saito in the rejection of Claim 7 above, discloses the robot 40a according to claim 7, wherein the elongated columnar member (taught by Saito) is extendable in a vertical direction.
Claim 10: Yoshino, as modified by Saito in the rejection of Claim 7 above, discloses the robot 40a according to claim 7, wherein the first arm 41 and the second arm 42 can be folded into a form accommodated in a columnar space that extends in a vertical direction, with the installation surface of the base serving as the bottom.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0221904 to Yoshino et al., in view of U.S. Patent No. 8,442,686 to Saito et al. and an article “Robotics Technology – Arms” found at http://www.electronicsteacher.com/robotics/robotics-technology/arms.php, as applied to Claims 1 and 7 above, respectively, further in view of U.S. Patent No. 4,536,690 to Belsterling et al.
Claims 6 and 11: The combination of Yoshino and Saito, as applied to Claims 1 and 7 above, respectively, discloses the robot 40a according to claim 1 and/or claim 7, but does not disclose wherein the flat installation surface member comprises a truncated cone section that extends upward at the center portion of the flat installation surface member, and a flat plate guard section that extends horizontally at an outer periphery of the truncated cone section.

In view of the Belsterling teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 40a disclosed by Yoshino, as modified above by Saito, such that the flat installation surface member comprises a truncated cone section that extends upward at the center portion of the flat installation surface member, and a flat plate guard section that extends horizontally at an outer periphery of the truncated cone section, in order to increase the stability of the robot.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0221904 to Yoshino et al., in view of U.S. Patent No. 8,442,686 to Saito et al. and an article “Robotics Technology – Arms” found at http://www.electronicsteacher.com/robotics/robotics-technology/arms.php, as applied to Claims 1 and 7 above, respectively, further in view of U.S. Patent Application Publication No. 2007/0048118 to Ogawa et al.
Claims 12 and 14: The combination of Yoshino and Saito, as applied to Claims 1 and 7 above, respectively, discloses the robot 40a according to claim 1 and/or claim 7, wherein the elongated columnar member (taught by Saito) has a length that is equal to or longer than a length of the first arm 12.
The combination of Yoshino and Saito does not disclose wherein the elongated columnar member has a thickness that is a same as a maximum width of a cross section in a section of the first arm 41 between a surrounding portion of the first horizontal axis A41 and a surrounding portion of the second horizontal axis A42.

In view of the Ogawa teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 40a disclosed by Yoshino, as modified above by Saito, such that the elongated columnar member has a thickness that is a same as a maximum width of a cross section in a section of the first arm 41 between a surrounding portion of the first horizontal axis A41 and a surrounding portion of the second horizontal axis A42, in order to reduce tooling costs and to promote shared costs among the columnar member and the first/second arms (e.g., shared fasteners, seals, and other parts).
Claims 13 and 15: The combination of Yoshino and Saito, as applied to Claims 1 and 7 above, respectively, discloses the robot 40a according to claim 1 and/or claim 7, but does not disclose wherein a maximum width of a cross section of the elongated columnar member is smaller than a maximum width of a cross section of the turning part.
Ogawa teaches a robot 100 (FIGS. 3A-3B) in which a maximum width of a cross section of an elongated columnar member 102 is smaller than a maximum width of a cross section of a turning part 132.  Furthermore, Ogawa appears to teach turning parts 132, 134 which are modular in form.
In view of the Ogawa teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 40a disclosed by Yoshino, as modified above by Saito, such that a cross section of the elongated columnar member is smaller than a maximum width of a cross section of the turning part, as shown in the Ogawa teaching, in order to take advantage of savings of modular parts.

Response to Arguments
Applicant's arguments filed on 02/02/2022 have been fully considered but they are not persuasive.
Applicant argues that “the Saito and Yoshino references, however, fail to teach or suggest Applicant’s claimed robot.  In particular, neither of the references disclose where the center of gravity of the robot falls into the described conical space.”  This argument is not persuasive because, according to the modification described in the rejection of Claims 1 and 7 above, the robot is entirely contained in a conical space.  Accordingly, the center of gravity of the robot reads on the relevant claim limitation.
Applicant further argues that “the record… fails to provide the required evidence of a motivation for a person of ordinary skill in the art to perform such modification.”  Applicant alleges that “the modification of the Yoshino robot by incorporating the Saito columnar member and base would not add additional degrees of freedom.”  This argument is not found to be persuasive.  The proposed modification would allow the robot arms of Yoshino to be raised and/or lowered by the columnar member of Saito, and to also rotate about axis L1 described in Saito.  The rationale the Office supplied for combination of Yoshino and Saito is reinforced by reference to the article “Robotics Technology – Arms.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658